 



EXHIBIT 10.8
MERCANTILE BANK OF WEST MICHIGAN
DEFERRED COMPENSATION PLAN
FOR MEMBERS OF THE BOARD OF DIRECTORS
AMENDED OCTOBER 18, 2001
SECTION I
PURPOSE
The purpose of the Mercantile Bank of West Michigan Deferred Compensation Plan
for members of the Board of Directors (the “Plan”) is to enable each Director of
Mercantile Bank of West Michigan (the “Company”) to defer all or a portion of
his or her cash fees for future services as a member of the Board of Directors,
or as a member of any committee thereof. The Plan is intended to be unfunded for
tax purposes and an unfunded arrangement for Directors not acting as employees
for purpose of Title I of ERISA.
SECTION II
ELIGIBILTY
Any Director of the Company who is not an employee of the Company, or a
subsidiary thereof, shall be eligible to participate in the Plan.
SECTION III
ELECTION, MODIFICATION AND TERMINATION PROCEDURES
Any Director wishing to participate in the Plan must file with the Secretary of
the Company either (i) within thirty (30) days from the effective date of this
Plan, or (ii) on or before December 31 of any calendar year, or (iii) within
thirty (30) days after first becoming eligible to participate in the Plan, a
written Notice of Election in the form attached as Exhibit A to defer payment of
his/her Director’s fees which are payable in cash. The election shall be
effective in the case of (i) and (iii) above on the first day of the month
following the month of receipt by the Secretary of the Notice of Election and
effective in the case of (ii) above on the January 1st following receipt by the
Secretary of the Company of the Notice of Election. An effective election with
respect to Director’s fees that have been deferred under the terms of the Plan
may not be revoked and shall remain in effect until the election is terminated
by the Director or the Director is no longer eligible to participate in the
Plan. An effective election may be terminated by filing a Notice of Termination
in the form attached as Exhibit B prior to December 31 of a year and shall be
effective for fees that will be earned during subsequent calendar years. A
Director who shall have terminated an effective election may thereafter file a
new election covering a subsequent calendar year, all subject to the provision
in such a case that an effective election to defer must be filed by December 31
of the year preceding the year in which the deferred fees are to be earned.
SECTION IV
ESTABLISHMENT AND ADMINISTRATION OF DEFERRED DIRECTORS’ FEE ACCOUNT
The amount of any Director’s fees deferred in accordance with an election shall
be credited to a deferred Director’s fee account maintained by the Company and
such account shall remain a part of the general funds of the Company. Nothing
contained in the Plan shall be deemed to create a trust or fund of any kind or
create any fiduciary relationship, and the Director shall have the status of a
general unsecured creditor of the Company and the Plan constitutes a mere
promise of the Company to make payments in the future to the Director or to his
or her designated beneficiary.
As of the last day of each calendar quarter the deferred fee account of each
Director who has filed an effective deferral election shall be adjusted as
follows:

  1.   The account balance shall be credited as of the last day of each quarter
with an amount equivalent to interest for that quarter. Such amount shall be
computed by multiplying the account balance at the beginning of the quarter by a
fraction, the numerator of which is a rate equal to 100% of the prime rate as
published in the Wall Street Journal on the first day of the quarter, and the
denominator of which is 4.

1



--------------------------------------------------------------------------------



 



  2.   Next, the account shall be credited with the amount, if any, of
Director’s fees deferred during that quarter. A separate record of deferred
Director’s fees and applicable interest shall be maintained by the Company for
each participant in the Plan. The computations of the Company with respect to
the amount equivalent to interest shall be conclusive and binding.

SECTION V
PAYMENT OF DEFERRED DIRECTORS’ FEES
Deferred Directors’ fees shall be paid to a Director or, in the event of his or
hear death, to his or her designated beneficiary in accordance with the Notice
of Election and Beneficiary Designation forms that have been filed with the
Secretary of the Company. If a Director elects to receive payment of his or her
deferred fees in installments rather than in a lump sum, the payment period
shall not exceed ten years following the payment commencement date. The amounts
of any installment payment shall be determined by multiplying the balance of the
Director’s unpaid deferred fees and applicable amounts equivalent to interest on
the date of such installment by a fraction, the numerator of which is one and
the denominator of which is the number of remaining unpaid installments. Such
balance shall be appropriately reduced to reflect the installment payments made
hereunder.
SECTION VI
WHEN PAYMENT OF DEFERRED DIRECTORS’ FEES COMMENCES
The payment in a lump sum or installments of amounts deferred pursuant to an
election under the Plan shall commence at the time the participant ceases to be
a Director, and shall be paid in accordance with the terms of such election.
Installment payments shall be made either annually or quarter-annually as the
Director has elected.
SECTION VII
DESIGNATION OF BENEFICIARY
Each Director on becoming a participant shall file with the Secretary of the
Company a beneficiary designation in the form attached as Exhibit C designating
one or more beneficiaries to whom amounts otherwise due the participant shall be
made in the event of his or her death while serving as a Director or after
leaving the Board. A beneficiary designation will be effective only if the
signed beneficiary designation form is filed with the Secretary of the Company
while the Director is alive, and will cancel all beneficiary designations signed
and filed previously. If the primary beneficiary shall survive the Director but
dies before receiving all the amounts due hereunder, the deferred amounts
remaining unpaid at the time of death shall be paid in one lump sum to the legal
representative of the primary beneficiary’s estate. If the primary beneficiary
shall predecease the Director, amounts remaining unpaid at the time of the
Director’s death shall be paid in the order specified by the Director, on the
effective beneficiary designation form filed by the Director, to the contingent
beneficiary(s) surviving the Director. If the contingent beneficiary(s) dies
before receiving all the amounts due hereunder the unpaid amount shall be paid
in one lump sum to the legal representative of such contingent beneficiary(s)
estate. If the Director shall fail to designate a beneficiary(s) as provided in
this Section, or if all designated beneficiaries shall predecease the Director,
the amounts remaining unpaid at the time of such Director’s death shall be paid
in one lump sum to the legal representative of the Director’s estate.
SECTION VIII
NON-ALIENATION OF BENEFITS
Neither the Director nor any beneficiary designated by him or her shall have any
right, directly or indirectly, to alienate, sell, transfer, assign, pledge or
encumber any amount that is or may be payable under the Plan and any such amount
shall not be subject to attachment or garnishment by creditors of the Director.
SECTION IX
ADMINISTRATION OF PLAN
Full power and authority to construe, interpret, and administer the Plan shall
be vested in the Board of Directors of the Company. Decisions of the Board shall
be final, conclusive, and binding upon all parties.

2



--------------------------------------------------------------------------------



 



SECTION X
AMENDMENT OR TERMINATION OF PLAN
The Board of Directors may amend or terminate the Plan at any time. Any
amendment or termination of the Plan shall not affect the rights of participants
or beneficiaries to the amounts in the Director’s deferred fee account at the
time of such amendment or termination.
SECTION XI
APPLICABLE LAW
The provisions of the Plan shall be interpreted and construed in accordance with
the laws of the State of Michigan.
SECTION XII
EFFECTIVE DATE OF PLAN
This Plan shall become operative and in effect on the date the Plan is approved
by the Board of Directors of the Company.

3